Callahan and Doerr, JJ.
(dissenting). We respectfully dissent. In our view, the issue whether defendant acted in good faith to obtain a mortgage should be determined by a jury. Although defendant was not obligated to apply to more than one lender to demonstrate good faith, the sales contract provided that defendant would make application for a mortgage in the amount of $135,000. Defendant made an application to a single lender for a mortgage in the amount of $116,250. Whether that constituted a good faith effort to obtain a mortgage in the amount of $135,000 raises an issue of fact to be resolved by a jury. (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. —Summary Judgment.) Present — Green, J. P., Pine, Fallon, Callahan and Doerr, JJ.